          Case 2:20-cv-00040-LPR Document 20 Filed 09/29/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF ARKANSAS
                                  DELTA DIVISION

CORA MILLER                                                                             PLAINTIFF

v.                                   NO. 2:20-CV-00040-LPR

FAMILY DOLLAR STORES OF ARKANSAS, LLC                                                 DEFENDANT

                     ORDER TO STAY AND COMPEL ARBITRATION

        NOW pending before the Court is Family Dollar Stores of Arkansas, LLC’s (“Family

Dollar”) motion to dismiss or, in the alternative, to stay and compel arbitration. Based on the

agreement of the parties, the Court hereby GRANTS the motion, stays the proceedings in this

action, and directs plaintiff to file her claim in arbitration as provided in the arbitration agreement

(Doc. # 16-1). The case will be stayed pending resolution of the arbitration proceedings. The

clerk will administratively terminate the case until the party’s complete arbitration. The parties

are to notify the Court immediately after arbitration and in the meantime are directed to file a status

report on January 15, 2021 and every sixty (60) days thereafter regarding the status of the

arbitration.

        IT IS SO ORDERED this 29th day of September, 2020.



                                                                            ________
                                                       LEE P. RUDOFSKY
                                                       UNITED STATES DISTRICT JUDGE
          Case 2:20-cv-00040-LPR Document 20 Filed 09/29/20 Page 2 of 2




Agreed:

Joseph R. Falasco (2002163)
QUATTLEBAUM, GROOMS & TULL PLLC
111 Center Street, Suite 1900
Little Rock, AR 72201
Telephone: (501) 379-1700
Facsimile: (501) 379-1701
jfalasco@qgtlaw.com

Attorneys for Family Dollar Stores of Arkansas, LLC

-and-

Carter Dooley (2002018)
FOR, DOOLEY, & GRIFFIN, PLLC
Post Office Box 373
Wynne, Arkansas 72396
Telephone: (870) 238-2348
Facsimile: (870) 238-9100
cdooley944@sbcglobal.net

Attorneys for Cora Miller




                                              2
